      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 1 of 18. PageID #: 266




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                      )          CASE NO. 1:20-cr-287
                                               )
                                               )
                      PLAINTIFF,               )          JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )          MEMORANDUM OPINION AND
                                               )          ORDER
PATRICK MASON, JR.,                            )
                                               )
                                               )
                     DEFENDANT.                )

       On April 22, 2020, a criminal complaint was filed charging defendant Patrick Mason, Jr.

(“defendant” or “Mason”) with being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). (Doc. No. 1 [“Compl.”].) On June 11, 2020, an indictment issued charging Mason

with one count of felon in possession and one count of possession of a firearm by a person with a

prior misdemeanor domestic violence conviction, in violation of 18 U.S.C. §§ 922(g)(9) and

924(a)(2). (Doc. No. 20 [“Ind”].)

       Mason now moves to suppress evidence seized during an encounter with police on

January 29, 2020. (Doc. No. 35 [“MTS Evid.”].) He also seeks an order suppressing statements

he made to law enforcement following his arrest on April 23, 2020. (Doc. No. 36 [“MTS Stm.”].)

The United States of America (the “government”) opposes both motions. (Doc. No. 39 [“MTS

Evid. Opp’n”]; Doc. No. 40 [“MTS Stm. Opp’n”].) The Court conducted an evidentiary hearing

on the motions on September 30, 2020, and, at the conclusion of the hearing, the Court took the

matters under advisement. For the reasons that follow, both motions are DENIED.
          Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 2 of 18. PageID #: 267




       I. MOTION TO SUPPRESS EVIDENCE

           A.       Factual Background

           At approximately 2:40 pm on January 29, 2020, the Willoughby Hills Police Department

received a call reporting two people unresponsive in a motor vehicle parked at the gas pumps of

the Shell Gas Station at 2770 Bishop Road. Patrol Officer Anthony Mino testified that he was

one of the officers dispatched to the scene. The dashboard camera from Mino’s cruiser recorded

the encounter, and the recording was played at the hearing. (Defendant’s Exhibit [“D. Ex.”] B.)

           The car in question was parked next to the gas pumps with the engine turned off. Officer

Craig Anderson, also of the Willoughby Police Department, was already on scene when Officer

Mino arrived and was attempting to wake the subjects by yelling into the vehicle. Officer

Anderson’s police cruiser was parked in front of the vehicle. As he approached, Officer Mino

noticed that the windows were fogged up but that he could barely make out the outline of Mason,

who was seated in the passenger seat and slumped to the right, and a female, who was in the

driver’s seat and slumped to the left. Neither individual was moving. Using his baton, Officer

Mino tapped on the window and yelled into the vehicle, but both occupants remained

unconscious and unresponsive. He planned to break the window to gain entry to the vehicle

because he believed that the vehicle’s occupants had overdosed on drugs and/or alcohol and were

in need of medical assistance.

           Forced entry ultimately proved unnecessary as the female in the driver’s seat eventually

sat up partially conscious. At the officers’ urging, the woman attempted to unlock the door but

kept hitting the lock button.1 Eventually, she managed to unlock the door, and Officer Mino


1
    The taillights can be seen flashing and the horn can be heard as the female fumbled with the locking mechanism.
                                                           2
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 3 of 18. PageID #: 268




opened the passenger side door. He looked into the vehicle and observed Mason still

unconscious. He was breathing but was not responsive to Officer Mino’s efforts to wake him.

The vehicle omitted a strong smell of alcohol, and Officer Mino observed that Mason’s hand was

down the front of his pants over a black gun holster. Officer Mino testified that this was a “red

flag” that a weapon might be present in the vehicle, and he is heard on the video recording

sharing his concern with others on the scene. He also noticed ammunition on the floor, as well as

an open container of gin located on the console, which was consistent with the alcohol smell in

the vehicle. He continued to try to wake Mason and administered a sternal rub, which

temporarily caused Mason to open his eyes before he fell unresponsive again.

       With the assistance of emergency medical technicians (“EMTs”) and fire department

personnel on the scene, Office Mino removed Mason from the vehicle and a gun dropped from

Mason’s pants. Officer Mino took Mason, who had awakened during the transfer, to the ground

to render aid, as he verbally signaled that he had discovered a gun.

       While Officer Mino and EMTs were attending to Mason, an unidentified EMT instructed

the other occupant to remain in the vehicle. The EMT asked her whether Mason had taken

anything, but she was either unable or unwilling to provide any information. As she exited the

vehicle, she is seen on the video staggering before she is secured by Officer Anderson and

removed out of view of the cruiser camera. In the background, a conversation between the

female driver and Officer Anderson can be heard wherein she stated that she could not tell him

what Mason consumed before she admitted that she had been drinking. From the audio, it was

clear that she was having difficulty answering the officers’ basic questions regarding her identity

and address.

                                                 3
          Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 4 of 18. PageID #: 269




           Once the weapon was secured and Mason was detained, Officer Mino ran Mason’s

license, determined that he had outstanding warrants, and arrested him. The female driver was

also arrested and taken into custody, as she was believed to be intoxicated and had become

belligerent and combative with Officer Anderson. Because both of the vehicle’s occupants had

been taken into custody, the vehicle was towed to an impoundment lot where its contents were

inventoried. In addition to the aforementioned ammunition and open alcohol container, the

inventory search revealed an ammunition box.

           Mason now moves the Court for an order suppressing all evidence obtained during the

January 29, 2020 warrantless search of the vehicle. He argues that officers engaged in an

unlawful investigatory search, as they lacked reasonable suspicion that criminal activity was

afoot or probable cause to arrest him when he “was only peacefully sleeping in the vehicle’s

passenger seat.” (Mot. Evid. at 215.2) He suggests that all evidence obtained by the police

constitutes “tainted fruit” of the “poisonous tree” that must be suppressed under the exclusionary

rule. (Id)

           B.       Consensual Encounters

           The Fourth Amendment protects citizens against unreasonable searches and seizures.

U.S. Const. amend. VI. A seizure occurs when an officer, “by means of physical force or show

of authority, has in some way restrained the liberty of a citizen[.]” Terry v. Ohio, 392 U.S. 1, 19

n.16, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).

           “Not every interaction between an officer and a citizen is a seizure within the meaning of

the Fourth Amendment, however.” United States v. Russ, 772 F. Supp. 2d 880, 885 (N.D. Ohio


2
    All page numbers refer to the page identification number generated by the Court’s electronic docketing system.
                                                           4
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 5 of 18. PageID #: 270




2011). “There are three types of permissible encounters between police officers and citizens: ‘(1)

the consensual encounter, which may be initiated without any objective level of suspicion; (2)

the investigative detention, which, if non-consensual, must be supported by a reasonable,

articulable suspicion of criminal activity; and (3) the arrest, valid only if supported by probable

cause.’” Id. (quoting United States v. Smith, 594 F.3d 530, 535 (6th Cir. 2010) (further quotation

marks and citation omitted). Investigative detentions and arrests are considered seizures “and

thus must be conducted consistent with Fourth Amendment principles.” United States v. Avery,

137 F.3d 343, 352 (6th Cir. 1997). A consensual encounter, however, is not a seizure and,

therefore, the Fourth Amendment is not implicated, “as long as [an] officer’s actions do not

convert it into an investigative detention.” Id.

       A consensual encounter transforms into a seizure when, “in view of all the circumstances

surrounding the incident, a reasonable person would have believed that he was not free to leave.”

United States v. Mendenhall, 446 U.S. 544, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980).

“Circumstances indicative of a seizure include ‘the threatening presence of several officers, the

display of a weapon by an officer, some physical touching of the person of the citizen, or the use

of language or tone of voice indicating that compliance with the officer’s request might be

compelled.’” United States v. Jones, 562 F.3d 768, 772 (6th Cir. 2009) (quoting Mendenhall, 446

U.S. at 554).

       The government maintains that the initial encounter with Willoughby Hills police officers

was consensual and cites United States v. Townsend, 206 F. App’x 444 (6th Cir. 2006), a case

the Court finds persuasive and instructive. In Townsend, police responded to a complaint of a

suspicious person “asleep or passed out” at a gas pump. Police arrived at the gas station and

                                                   5
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 6 of 18. PageID #: 271




found the defendant “slumped in the driver’s seat.” Id. at 445–46. When the defendant did not

respond to verbal inquiries, the officer shined his flashlight into the vehicle and noticed what

appeared to be the handle of a handgun between the driver’s seat and the console. He then

opened the vehicle’s door and removed the keys from the ignition. As the officer was removing

the keys, defendant awoke, reached for his keys, and tussled with the officer before he was

secured. After determining that defendant had outstanding warrants and was not permitted to

possess a weapon, he was arrested. Id. at 446.

       The court determined that, until defendant awoke, the interaction with police “can only

be characterized as a permissible consensual encounter. Although [defendant] being asleep,

could hardly have consented to the encounter, the officers’ plain view observations in a public

place did not entail any impermissible intrusion into [defendant’s] privacy.” Id. at 448. And once

the officers observed the gun, the court ruled that the officers had reasonable suspicion to search

the vehicle. Id. In so ruling, the court underscored the fact that the defendant

       had been asleep at the wheel of a parked vehicle in front of an open-for-business
       gas pump for an extended period of time. He did not respond to verbal inquiry.
       Under these circumstances, it was not unreasonable for [the officer] to suspect
       that [defendant] had not simply dozed off but was intoxicated, and may have
       driven the vehicle, or may have been about to drive the vehicle, intoxicated—
       conduct potentially constituting a criminal offense. Moreover, the observed
       presence of a handgun within [defendant’s] reach clearly enhanced the
       suspiciousness of the circumstances and called for swift and sure action.

Id

       Similarly here, the officers’ plain view observation of two individuals passed out or

incapacitated in a vehicle parked at a gas pump, in the middle of the afternoon, cannot be

considered an intrusive encounter. When the occupants did not respond to repeated efforts to

wake them, it was not unreasonable for the officers to suspect that Mason and his companion had
                                                  6
       Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 7 of 18. PageID #: 272




not simply dozed off but had likely overdosed on drugs or alcohol. After the door was opened

and Officer Mino smelled alcohol and observed a gun holster and open container of alcohol in

the vehicle, the officers clearly possessed reasonable suspicion to believe that one or more

criminal offenses had been committed, justifying an investigative detention. And, as was the case

in Townsend, the observation of the gun holster and ammunition, “clearly enhanced the

suspiciousness of the circumstances and called for swift and sure action.” Townsend, 206 F.

App’x at 448.

        At the hearing, defense counsel argued that this was an investigative detention from the

beginning, and that the officers had already made up their minds before opening the vehicle door

that they were going to locate evidence of criminal activity and arrest the vehicle’s occupants.

But the evidence offered at the hearing told a different story. Officer Mino testified credibly that

he and Officer Anderson were responding to a potential overdose situation, and that their focus

was the wellbeing of the individuals in the vehicle and their likely need of medical attention. His

testimony was bolstered by the video that showed him quickly administering a sternal rub to

Mason while being assisted by emergency medical personnel who had also been deployed to the

scene. It was clear from the video that the officers were responding to an emergency medical

situation.

        Defense counsel also argued at the hearing that Townsend can be distinguished from the

present case because, in Townsend, the officer observed the gun before he opened the vehicle’s

door, whereas Officer Mino did not see the holster and ammunition, or smell the alcohol from

the opened container, until after he opened the door. True, this is a fact that distinguishes the

Sixth Circuit’s panel decision in Townsend. But the Sixth Circuit has also made clear that a

                                                 7
       Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 8 of 18. PageID #: 273




police officer may properly open a vehicle door without a warrant if he is acting in his

community-caretaking role. United States v. Lewis, 869 F.3d 460, 462–63 (6th Cir. 2017).

        In Lewis, officers responded to reports that a woman was intoxicated in a store and

attempted to find her a safe ride home in lieu of arresting her. When she indicated that her

boyfriend was waiting in the parking lot in his truck, officers approached the boyfriend’s vehicle

to determine whether he would drive the woman home. When they found him asleep in the truck,

an officer opened the vehicle’s door and the officer observed a clear plastic baggie that contained

drugs. Because the officer was acting in his caretaking role, the court ruled that “any limited

intrusion on [the driver’s] privacy from simply opening the door was reasonable[,]” even though

they did not knock on the windows or attempt to speak with the driver first. Id. at 463–4 (“True,

the officers apparently did not knock on the truck window or attempt to speak with Lewis before

opening the door, which might have been more respectful of Lewis’s privacy.”)3 Similarly here,

because the officers were responding to a suspected drug or alcohol overdose—a duty well

within an officer’s community caretaker role—they were justified in opening the door without

reasonable suspicion or probable cause.

        Counsel also suggested that the officers did not utilize “the least intrusive means

reasonably available,” but, instead, employed threatening tactics that would have led the

reasonable person to believe that he was not free to leave. Specifically, he noted that both

officers used loud voices and aggressive pounding on the windows, and that Officer Anderson

parked his cruiser in front of the vehicle. Counsel also suggested that the officers should have


3
  Of course, the facts in the case before the Court are more compelling for the application of the community-
caretaker exception to the warrant requirement than in Lewis. Officers first forcibly rapped on the windows and
shouted loudly but were unable to wake Mason before they attempted to enter the vehicle.
                                                      8
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 9 of 18. PageID #: 274




spoken with the female driver to obtain additional information before they tried to gain entry to

the vehicle to assist Mason. In short, counsel insisted that the “officers could have spent a little

more time investigating this stop before they opened [up] the doors and found the weapons and

the liquor.”

       While it is true that the officers used raised voices and persistent knocking, such actions

were necessary, and unlikely to threaten anyone, given the fact that the vehicle’s occupants were

oblivious to their presence and would not wake. And even though the female driver did

eventually regain consciousness, it was evident from the video that she was intoxicated and

incoherent. She had difficulty unlocking the car door and answering basic questions, and she was

in no condition to assist the officers with Mason or provide them with any useful information

that would have helped Mason. Taking the time in an emergency situation to speak with an

obviously incapacitated and belligerent individual would have been both irresponsible and

pointless.

       The fact that Officer Anderson parked his cruiser in front of the vehicle does not change

the calculus. “The Sixth Circuit has held that blocking an individual’s car ‘to determine the

identity of the occupants and maintain the status quo while obtaining this information [is] a

warrantless Terry seizure.’” Russ, 772 F. Supp. 2d at 888 (quoting United States v. See, 574 F.3d

309, 313 (6th Cir. 2009)). Even though Officer Anderson parked in front of the vehicle, Officer

Mino testified that he did not park directly behind the vehicle. Instead, the video confirmed that

he parked his cruiser “off to the right” of the vehicle. In other words, had the vehicle’s

participants even been aware of the officers’ presence, which they clearly were not as they were



                                                 9
       Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 10 of 18. PageID #: 275




unconscious, their ability to leave the scene by backing up was not impeded by the presence of

the officers. See, e.g., Russ, 772 F. Supp. 2d at 889 (distinguishing See on similar grounds).

         Only two police officers (Officer Mino and Officer Anderson) approached the car before

the female driver unlocked the door and Officer Mino opened it, and there is no evidence that

either officer displayed his weapon or threatened the vehicle’s occupants. The other individuals

on scene—EMTs and at least three other police officers—did not approach the vehicle before the

door was opened, and there is no evidence that they engaged in any threatening behavior.4 Under

these circumstances, the Court finds that the initial encounter did not involve the “threatening

presence of several officers[.]” See Jones, 562 F.3d at 772. Instead, it was a permissible

consensual encounter that did not develop into an investigatory detention until the vehicle’s door

was opened and evidence of illegal conduct was plainly observed. See United States v. Espinal,

No. 1:11-cr-60, 2011 WL 7004195, at *7 (N.D. Ga. Aug. 29, 2011) (“an officer’s approach of a

car parked in a public place does not constitute an investigatory stop or higher echelon Fourth

Amendment seizure”) (quotation marks and citation omitted); United States v. Scott, 368 F.

App’x 392, 394 (4th Cir. 2010) (Fourth Amendment not implicated where officers approached

defendant slumped over his vehicle and attempted to rouse him).

         C.       Reasonable Suspicion

         But even if the encounter between Mason and the police was not consensual and could be

characterized as a Terry stop, the officers had the reasonable suspicion necessary to perform the

stop. With respect to an investigatory detention, or Terry stop, an officer can stop and briefly


4
  After Officer Mino gained entry to the vehicle and Mason was removed, at least three other police officers are seen
in the video assisting the EMTs who were attending to Mason. It is not clear from the record when they arrived on
scene.
                                                         10
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 11 of 18. PageID #: 276




detain a person when the “‘officer has reasonable, articulable suspicion that [a] person has been,

is, or is about to be engaged in criminal activity.’” United States v. Atchley, 474 F.3d 840, 847

(6th Cir. 2007) (emphasis in original) (quoting United States v. Hensley, 469 U.S. 221, 227, 105

S. Ct. 675, 83 L. Ed. 2d 604 (1985)). Stated differently, reasonable suspicion exists when, “based

on the totality of the circumstances”, a police officer has a “particularized and objective basis for

suspecting the particular person stopped of criminal activity.” United States v. Baldwin, 114 F.

App’x 675, 679 (6th Cir. 2004). In assessing the totality of the circumstances, police officers

may “draw on their own experiences and specialized training to make inferences from and

deductions about the cumulative information available to them that might well elude an

untrained person.” United States v. Pearce, 531 F.3d 374, 380 (6th Cir. 2008) (quotation marks

and citation omitted).

       Officer Mino, a 28-year veteran of the force, served on a drug task force with the State of

Illinois and had also worked undercover narcotics for ten years in collaboration with agents from

numerous federal agencies. He testified that, in his experience, the presence of a vehicle parked

at a gas station in the middle of the afternoon with two occupants passed out inside suggested

that the occupants were impaired by narcotics and/or by excessive alcohol consumption. As a

panel of the Sixth Circuit observed when confronted with similar circumstances, such facts

would lead a reasonable officer to conclude that the driver had driven, or was about to drive, the

vehicle while impaired—“conduct potentially constituting a criminal offense.” Townsend, 206 F.

App’x at 448.

       Under the circumstances known to the officers both before and when they were on the

scene, they were entitled to briefly stop the occupants and make the necessary inquires to

                                                 11
     Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 12 of 18. PageID #: 277




establish defendant’s and the female driver’s identities and to confirm or dispel suspicions of

criminal activity. Adams v. Williams, 407 U.S. 143, 146, 92 S. Ct. 1921, 32 L. Ed. 2d 612 (1972);

see United States v. Young, 707 F.3d 598, 605–06 (6th Cir. 2012). This would have included

speaking with the occupant and, if necessary, ordering the occupants out of the vehicle. See Md.

v. Wilson, 519 U.S. 408, 414–15, 117 S. Ct. 882, 137 L. Ed. 2d 41 (1997). Once the officers had

opened the vehicle’s door and smelled the alcohol and observed the opened gin container, the

gun holster, and ammunition, their suspicions would have been confirmed and probable cause to

arrest would have existed.

       For the foregoing reasons, the Court finds that: (1) the initial encounter between officers

and Mason was consensual and within bounds of the community caretaker exception to the

warrant requirement, and thus no reasonable suspicion or probable cause was required; and that,

(2) in any event, there was reasonable suspicion to justify an investigatory detention.

Accordingly, the Court will not suppress the evidence found in the vehicle.

   II. MOTION TO SUPPRESS STATEMENTS

       A.     Factual Background

       Mason was subsequently arrested and was interviewed by law enforcement officials

following his arrest. Joanna Nagy, an employee of the State of Ohio Adult Parole Authority and

a full-time member of the FBI Violent Crimes Task Force, was assigned to investigate Mason’s

gun offenses and testified at the evidentiary hearing. She testified that she and another officer

arrested Mason on April 23, 2020 and took him into custody. Mason was arrested in his

grandparent’s driveway, and it was Officer Nagy’s understanding that Mason had just retuned

from his place of employment, where he worked the third shift. Mason was interviewed at the

                                               12
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 13 of 18. PageID #: 278




Cleveland FBI headquarters by Officer Nagy and FBI Special Agent Andy Burke. Officer Nagy

testified that, on the way to FBI headquarters, Mason was taken to a Dunkin’ Donuts where a

coffee and bagel was purchased for him. Officer Nagy saw Mason drink the coffee and eat at

least half of the bagel while on route to FBI headquarters.

        Upon arriving at the FBI building, Mason was placed in an interview room. The

interview that followed was recorded, and the recording was played at the hearing. (Government

Exhibit [“Gov. Ex.”] 1.) The interview room was carpeted and contained a desk. A coffee cup

and bag from Dunkin’ Donuts are visible on the desk. The entire interview lasted approximately

3 hours, but only the first 30 minutes of the interview addressed the charges in this case. The

balance of the interview was devoted to another criminal matter involving Mason. As the

interview took place during the coronavirus pandemic, Mason and the interviewing officers wore

masks throughout the interview.

        Before the interview began, Officer Nagy asked Mason if he was comfortable, and he

indicated that he was “a little sleepy.” Officer Nagy addressed a question Mason posed in the car

ride to the FBI building as to why the case was being brought in federal court. After explaining

why he was being charged under federal law,5 Officer Nagy orally read Mason his Miranda

rights. She then presented him with a printed version of the rights and asked him to sign the

waiver attached to it. Mason reviewed the form and asked her to fill in certain parts of the form,

and Officer Nagy is seen on the video writing on the waiver. Mason then asked if he had to sign

the waiver. Agent Burke informed him that he was not required to sign it, but he explained that

5
  Specifically, Officer Nagy explained that Mason was a convicted felon and that, as such, it was a violation of
federal law for him to possess a firearm. Mason probed further about why this matter was being treated as a federal
case before Officer Nagy explained that Mason did not have to agree with her about the law, or whether it applied to
him.
                                                        13
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 14 of 18. PageID #: 279




they could not speak with Mason further about his case unless he agreed to waive his right to

remain silent. Agent Burke also explained that Mason could decide which of their questions he

wanted to answer and could end the interview at any time. Mason then asked what would happen

if he refused to sign, and Agent Burke explained that, if he did not sign, they could not speak

with him and they would leave. Mason asked if he would be able to go home at that point, and he

was informed him that, regardless of whether he spoke with them, he would not be permitted to

leave but would be processed by the U.S. Marshals. At the conclusion of this back and forth

exchange, Mason signed the waiver.

        Agent Burke began the interview by asking Mason about his criminal record, and Mason

confirmed that he did have experience in the state criminal justice system, including, at least, two

prior felonies that were F-4 or greater.6 Agent Burke then explained why the federal government

would consider charging an individual federally for gun-related offenses, and how sentences are

determined under the federal sentencing guidelines.

        They then discussed with Mason the details surrounding his arrest in January 2020, and

Mason volunteered what he remembered from his arrest and even posed his own questions. His

comments and questions were lucid and clear, as were his answers to the officers’ questions.

Officer Nagy testified that, throughout the interview, Mason appeared to understand what she

and Agent Buke were saying and the questions they were posing. She described his demeanor as

alert and that this alertness continued throughout the interview. At no time did Mason advise the



6
  The indictment identifies two burglary convictions and one robbery conviction as predicates for the felon in
possession charge. (Ind. at 61.) Mason also testified that he had 4 or 5 low-level state felony convictions. Among
these misdemeanor offenses was a 2017 conviction for domestic violence that serves as the predicate offense for
Count 2 of the indictment. (See id. at 62.)
                                                       14
     Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 15 of 18. PageID #: 280




officers that he was tired or unable to continue with the interview, nor did he ever request an

attorney or refuse to answer any questions. No one offered him leniency or threatened him.

       In his motion, Mason insists that any statements he made during his custodial interview

must be suppressed because his “mental acuity was lacking as he was in an exhausted and in a

tired state [of] mind after coming off of work on the third shift with a mask covering his face”

and that “the interrogation was conducted in a location unfamiliar with [him], a sterile

interrogation room, and conducted by two different FBI agents.” (MTS Stm. at 238.) According

to Mason, “[w]hen one takes all the foregoing into consideration[,]” his “waiver of his Fifth

Amendment rights was not ‘voluntarily, knowingly and intelligently’ made.” (Id.)

       B.     Custodial Interrogations

       The Fifth Amendment provides that an individual may not be “compelled in any criminal

case to be a witness against himself[.]” U.S. Const. amend. V. In order to safeguard that right,

law-enforcement officers must inform a suspect of his rights under the Fifth Amendment—

including his right to remain silent in response to the officers’ questions, and his right to the

presence of an attorney—before conducting a custodial interrogation. Miranda v. Arizona, 384

U.S. 436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). A person may waive his Fifth

Amendment rights, provided he does so voluntarily and knowingly and intelligently. Moran v.

Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135, 89 L. Ed. 2d 410 (1986). A waiver is voluntarily if

it is “the product of a free and deliberate choice rather than intimidation, coercion, or

deception[.]” Berghuis v. Thompkins, 560 U.S. 370, 382, 130 S. Ct. 2250, 176 L. Ed. 2d 1098

(2010) (quoting Burbine, 475 U.S. at 421).



                                               15
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 16 of 18. PageID #: 281




       A waiver is “knowing and intelligent” when “made with a full awareness of both the

nature of the right being abandoned and the consequences of the decision to abandon it.” Id. at

382-83 (quoting Burbine, 475 U.S. at 421). To aid in that inquiry, the Court looks to factors such

as “the suspect’s ‘age, experience, education, background, and intelligence,’” United States v.

Montgomery, 621 F.3d 568, 573 (6th Cir. 2010) (quoting Fare v. Michael C., 442 U.S. 707, 725,

99 S. Ct. 2560, 61 L. Ed. 2d 197 (1979)), as well as “the length and nature of the questioning, the

advice [given] regarding Miranda rights, and the use of physical punishment, such as deprivation

of food or sleep.” United States v. Hampton, 572 F. App’x 430, 433 (6th Cir. 2014) (citing

Murphy v. Ohio, 551 F.3d 485, 511 (6th Cir. 2009)). In evaluating both prongs, the Court “must

consider the ‘totality of the circumstances surrounding the interrogation.’” Id. (quoting Burbine,

475 U.S. 421).

       “In cases involving sleep deprivation or intoxication, courts most often focus on the

perceptions of the involved officers and not the defendant’s statement of mind, in order to

determine whether a defendant’s statement is ‘knowing’ and ‘voluntary.’” Hampton, 572 F.

App’x at 434 (collecting cases, including Colorado v. Connelly, 479 U.S. 157, 170, 107 S. Ct.

515, 93 L. Ed. 2d 473 (1986) (“The sole concern of the Fifth Amendment, on which Miranda

was based, is governmental coercion.”)). The “important inquiry is whether the interviewing

officers perceived there to be any ‘impairments’ to a knowing and intelligent waiver, when the

totality of the circumstances are considered.” Id. at 435.

       In Hampton, a Sixth Circuit panel rejected the defendant’s argument that that he was

sleep deprived and unable to voluntarily, knowingly, and intelligently waive his Miranda rights.

While officers found the defendant asleep in the interrogation room, once the interview resumed,

                                                 16
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 17 of 18. PageID #: 282




the defendant was awake, coherent, and appeared to understand everything they said to him.

Even though the defendant had not slept in over 24 hours, the court found that the defendant’s

“coherent and alert nature in responding to police questioning weigh[ed] in favor of finding” a

knowing and intelligent waiver. Id. Further, the court found the waiver to be voluntary—and, in

doing so, rejected the defendant’s claim of coercion—because the act of waking the defendant up

to continue the interview was not tantamount to coercion. Id.

          Here, the Court finds that the government has carried its burden of demonstrating that

Mason voluntarily, knowingly, and intelligently waived his Miranda rights prior to the interview.

First, Mason acted voluntarily when waiving his Miranda rights. There is no evidence of any

coercion, intimidation, or deception on the part of the interviewing officers. They answered

Mason’s questions honestly, including the question of whether he would be permitted to leave,

and there is no evidence that Mason was ever promised leniency or threatened in any way. Cf.

United States v. Johnson, 351 F.3d 254, 261 (6th Cir. 2003) (“Police promises of leniency and

threats of prosecution can be objectively coercive.”) In response to his inquires, it was made

clear to Mason that he did not need to sign the Miranda waiver or speak with them. Based on the

totality of the circumstances, the Court finds that Mason voluntarily waived his right to remain

silent.

          Second, Mason knowingly and intelligently waived his Miranda rights. Before the

interview, he was advised of his Miranda rights both orally and in writing. Mason reviewed the

written waiver and even asked Officer Nagy to fill in some missing items on the form. He also

inquired as to whether he was required to sign the waiver, and he confirmed that he had prior



                                                17
      Case: 1:20-cr-00287-SL Doc #: 43 Filed: 10/20/20 18 of 18. PageID #: 283




experience in the state criminal justice system. At no time did Mason indicate that he wished to

terminate the interview or speak to an attorney.

       Officer Nagy testified credibly that Mason appeared to understand his rights as they were

explained to him, and that, once the interrogation began and throughout the interview, Mason

appeared alert and able to understand the questions that were put to him. Further, her

observations were borne out by the record, as Mason’s responses to the agent’s questions, as well

as the questions he posed, were clear, lucid, and coherent. At no point on the video did he appear

exhausted, nor did it appear that his mental acuity was lacking. Mason was provided with coffee

and food before the interview started, the tenor of the interview was pleasant and cordial, and the

officers did not employ any tactics that were coercive. Based upon the totality of the

circumstances, the Court finds that Mason’s waiver of his Miranda rights was knowing,

voluntary, and intelligent.

       Accordingly, Mason’s custodial statements will not be suppressed.

   III. CONCLUSION

       For the foregoing reasons, Mason’s motions to suppress (Doc. Nos. 35, 36) are DENIED.

       IT IS SO ORDERED.



Dated: October 20, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                   18
